Exhibit 10.124
SECURITIES PURCHASE AGREEMENT


This Securities Purchase Agreement (this “Agreement”) is made and entered into
as of March 25, 2008, by and among (1) Nir Davison, of Garden Flat, 24 Upper
Park Road, London, NW3 2UT, UK (“Davison”), (2) Trecastle Holdings Limited, a
BVI corporation owned and controlled by Davison, of 3152, Road Town, Tortola BVI
(“Trecastle”), and (3) Xfone, Inc., a Nevada corporation, with a principal place
of business at 2506 Lakeland Drive, Suite 100, Flowood, MS 39232, USA (“Xfone”).


WHEREAS, Story Telecom, Inc. (“Story US”) is a Nevada corporation (Corporation
Number C4689-2004); Story Telecom Limited (“Story UK”) is a UK private limited
company (Company Number 4551415); and Story UK is a wholly-owned subsidiary of
Story US (Story US and Story UK referred to herein collectively as “Story
Telecom”); and


WHEREAS, Xfone has previously entered into a certain Stock Purchase Agreement
dated as of May 10, 2006 (the “May 2006 Stock Purchase Agreement”), with, among
others, Davison, Trecastle, Story US, and Story UK, pursuant to which, among
other things, Xfone purchased 102 shares of the common stock of Story US,
thereby increasing its ownership interest in Story US to approximately 69.6%
(142 out of the 204 outstanding shares of common stock); and which provided for
the continued employment of Davison as Managing Director of Story Telecom upon
the terms set forth in the May 2006 Stock Purchase Agreement; and


WHEREAS, Davison is the owner of good and marketable title to twelve (12) shares
of the common stock of Story US (the “Davison Shares”) free and clear of all
liens, pledges and encumbrances; and


WHEREAS, Trecastle is the owner of good and marketable title to fifty (50)
shares of the common stock of Story US (the “Trecastle Shares”) free and clear
of all liens, pledges and encumbrances; and


WHEREAS, on July 12, 2007, Davison was notified of the termination of his
employment from Story UK; and


WHEREAS, on July 25, 2007, Xfone received notification of a claim filed on July
23, 2007 by Davison with the United Kingdom Employment Tribunals against Story
UK,  Case No. 3301715/2007, alleging, amongst other matters, unfair dismissal in
respect of his employment as Managing Director (the “Claim”); and


WHEREAS, on July 13, 2007, Xfone received a letter from Morgan Lewis, UK counsel
for Davison and Trecastle, alleging a shareholders oppression claim and an
unfair prejudice claim against Xfone and subsequently a letter from Morgan Lewis
to Xfone’s solicitors Herbert Smith alleging claims of breach of fiduciary duty
against Messrs Abraham Keinan, Guy Nissenson and John Burton (the
“Allegations”); and


WHEREAS, Xfone, Story US, Story UK, Davison and Trecastle have agreed to settle
the Claim, the Allegations and any other disputes amongst them (the
“Compromise”) and in connection therewith have entered into a certain Compromise
Agreement dated as of the date hereof (the “Compromise Agreement”), and
-1-

--------------------------------------------------------------------------------




WHEREAS, among other things, as consideration for the Compromise, Davison and
Trecastle (hereinafter referred to collectively as the “Sellers”) have agreed to
sell to Xfone, and Xfone has agreed to purchase from the Sellers, the Davison
Shares and the Trecastle Shares (hereinafter referred to collectively as the
“Shares”), subject to the terms and conditions set forth herein.


NOW, THEREFORE, in consideration of the premises and the mutual agreements
hereinafter set forth, the receipt and sufficiency of which are hereby
acknowledged, the parties to this Agreement hereby agree as follows:


SECTION 1.   Sale of Shares.


1.1           Sale of Shares.  Subject to the terms and conditions of this
Agreement, the Sellers agree to sell the Shares, free and clear of all liens and
restrictions, to Xfone for an aggregate purchase price of £270,000 (the
“Purchase Price”). The sale and purchase of the Shares shall take place at the
Closing as described in Section 1.2.


1.2           The Closing.


(a)           At the Closing to be held on the date hereof (the “Closing”), the
Sellers shall sell, and Xfone shall purchase, the Shares. The Closing shall take
place on or about March 25, 2008 at the offices of Story UK, 960 High Road,
London N12 9RY, United Kingdom or at such other location as may be agreed upon
among Davison, Trecastle and Xfone.


(b)           In furtherance of the transactions described in Section 1.2(a), at
the Closing, the Sellers shall issue and deliver to Xfone certificate(s) for the
Shares being purchased by Xfone at the Closing together with the resignation
letter of Ilan Garmiza (provided in accordance with Clause 5 below), against
payment by Xfone to the Sellers of the Purchase Price in the form of a SWIFT or
CHAPS payment to a bank account nominated in writing by Davison prior to Closing
to the order of the Sellers.


(c)           Upon acquisition of the Shares, Story US will become a
wholly-owned subsidiary of Xfone.


SECTION 2.    Representations and Warranties of the Sellers.


2.1           Representations and Warranties of Davison.     Davison hereby
represents and warrants to Xfone as follows:


(a)           Ownership of Davison Shares.  Davison is the sole record owner of
the Davison Shares, free and clear of all liens, pledges and encumbrances, and
no person or entity has any right or claim to the Davison Shares. Upon
acquisition of the Davison Shares, Xfone will have acquired good and marketable
title to the Davison Shares, free and clear of all liens, pledges and
encumbrances whatsoever, except for any liens, pledges or encumbrances
thereafter established by Xfone.
-2-

--------------------------------------------------------------------------------




(b)           Power and Authority.     Davison has the right, power and
authority to execute, deliver and perform under this Agreement, and this
Agreement, when executed and delivered by Davison, shall constitute a legal,
valid and binding obligation of Davison, enforceable against Davison in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).


(c)           No Conflicts.  The execution, delivery and performance by Davison
of this Agreement, and the consummation of the transactions contemplated hereby,
do not and will not breach or constitute a default under any applicable law or
regulation or of any agreement, judgment, order, decree or other instrument
binding on Davison.


(d)           No Governmental Consent or Approval Required.  No authorization,
consent, approval or other order of, declaration to, or filing with, any
governmental agency or body is required for or in connection with the valid and
lawful authorization, execution, delivery or performance by Davison of this
Agreement for the transactions contemplated hereby.


2.2           Representations and Warranties of Trecastle. Trecastle hereby
represents and warrants to Xfone as follows:


(a)           Organization.  Trecastle is duly organized, validly existing and
in good standing under the laws of its jurisdiction of organization, has all
requisite power and authority and has taken all necessary action required for
the due authorization, execution, delivery and performance of this Agreement, as
well as the consummation of the transactions contemplated hereby.


(b)           Authorization.  The execution, delivery and performance by
Trecastle of this Agreement have been duly authorized by all requisite corporate
action.


(c)           Enforceability.   This Agreement, when executed and delivered by
Trecastle, shall constitute a legal, valid and binding obligation of Trecastle,
enforceable against Trecastle in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ and contracting
parties’ rights generally and except as enforceability may be subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).


(d)           Ownership of Trecastle Shares.   Trecastle is the sole record
owner of the Trecastle Shares, free and clear of all liens, pledges and
encumbrances, and no person or entity has any right or claim to the Trecastle
Shares. Upon acquisition of the Trecastle Shares, Xfone will have acquired good
and marketable title to the Trecastle Shares, free and clear of all liens,
pledges and encumbrances whatsoever, except for any liens, pledges or
encumbrances thereafter established by Xfone.


(e)           No Conflicts.   The execution, delivery and performance by
Trecastle of this Agreement, and the consummation of the transactions
contemplated hereby, do not and will not breach or constitute a default under
any applicable law or regulation or of any agreement, judgment, order, decree or
other instrument binding on Trecastle.


(f)           No Governmental Consent or Approval Required.   No authorization,
consent, approval or other order of, declaration to, or filing with, any
governmental agency or body is required for or in connection with the valid and
lawful authorization, execution, delivery or performance by Trecastle of this
Agreement for the transactions contemplated hereby.
-3-

--------------------------------------------------------------------------------




SECTION 3.    Representations and Warranties of Xfone.   Xfone hereby represents
and warrants to each of the Sellers as follows:


3.1           Organization.  Xfone is duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization, has all
requisite power and authority and has taken all necessary action required for
the due authorization, execution, delivery and performance of this Agreement, as
well as the consummation of the transactions contemplated hereby.


3.2           Authorization.   The execution, delivery and performance by Xfone
of this Agreement have been duly authorized by all requisite corporate action.


3.3           Enforceability.   This Agreement, when executed and delivered by
Xfone, shall constitute a legal, valid and binding obligation of Xfone,
enforceable against Xfone in accordance with its terms, except as enforceability
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or similar laws affecting creditors’ and contracting parties’ rights generally
and except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).


3.4           No Conflicts.   The execution, delivery and performance by Xfone
of this Agreement, and the consummation of the transactions contemplated hereby,
do not and will not breach or constitute a default under any applicable law or
regulation or of any agreement, judgment, order, decree or other instrument
binding on Xfone.


3.4           Investment Intent.  Xfone is acquiring the Shares for investment
and not for, with a view to or in connection with the distribution thereof. The
above sentence, however, shall not limit Xfone’s right to sell the Shares
pursuant to applicable state and federal securities laws.


3.5           No Brokers.   All negotiations relating to this Agreement and the
transactions contemplated hereby have been carried on without the intervention
of any person acting on behalf of Xfone in such manner as to give rise to any
right, interest or valid claim for any brokerage or finder’s commission, fee or
similar compensation.


SECTION 4.    Conditions to Closing.


4.1           Conditions to Xfone’s Obligations at Closing.  The obligations of
Xfone to purchase the Shares at the Closing are subject to the fulfillment, on
or before such Closing, of each of the following conditions, unless otherwise
waived by Xfone in writing:


(a)           Representations and Warranties.  The representations and
warranties of the Sellers contained in Section 2 shall be true and correct in
all materials respects as of such Closing.


(b)           Performance.  The Sellers shall have performed and complied with
all covenants, agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by the Sellers on
or before such Closing.


(c)           Compromise Agreement.  Davison and Trecastle shall each have
executed and delivered the Compromise Agreement to Story UK or to its UK
solicitors, Howard Kennedy, and shall otherwise have complied with the terms of
the said Compromise Agreement.
-4-

--------------------------------------------------------------------------------




4.2           Conditions to the Sellers’ Obligations at Closing.  The
obligations of the Sellers to sell the Shares at the Closing are subject to the
fulfillment, on or before such Closing, of each of the following conditions,
unless otherwise waived by the Sellers in writing:


(a)           Representations and Warranties.  The representations and
warranties of Xfone contained in Section 3 shall be true and correct in all
material respects as of such Closing.


(b)           Performance.  Xfone shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by Xfone on or before the
Closing.


(c)           Compromise Agreement.  Story US, Story UK and Xfone shall have
executed and delivered the Compromise Agreement and provided a true copy to the
Sellers.


SECTION 5.    Termination of Certain Provisions of the May 2006 Stock Purchase
Agreement and Ancilliary Matters.


5.1  
Upon consummation of the purchase of the Shares contemplated herein, Sections
2.5, 2.6 2.7, 2.8, 4.5, 4.6, 4.8, 4.9, 4.10, 4.11, 4.12, 4.13, 4.14, 4.15, 5,
6.1, 6.2, 6.3 and 6.4 to the May 2006 Stock Purchase Agreement shall terminate,
the Sellers and Xfone agree that the terms and provisions of this Agreement and
the Compromise Agreement shall govern from and after the Closing with respect to
the matters included herein and therein. In the event of any conflict between
this Agreement and the Compromise Agreement, the Compromise Agreement shall
prevail.



5.2  
Davison shall procure that Ilan Garmiza shall forthwith resign as a director of
all companies in the Xfone Group in respect of which he has been appointed a
director, such resignation to be in the form set out in the Schedule to this
Agreement.   Payment of the sum due in accordance with Clause 1.2(b) shall not
arise until such resignation has been received.



SECTION 6.   Release; Acknowledgement as to Possible Claims.


6.1           Effective upon the Closing, Davison, individually and in his
capacity as a shareholder and/or officer and/or director of Trecastle, and
Trecastle, do each hereby irrevocably remise, release and forever discharge
Xfone, and its representatives, officers, directors, employees, agents,
attorneys, subsidiaries (including Story UK and its directors Abraham Keinan,
Guy Nissenson and John M. Burton), affiliates, parents, predecessors, successors
and assigns (each a “Released Party”) from any and all debts, demands, actions,
causes of action, suits, sums of money, contracts, controversies, agreements,
promises, executions, liabilities, and any and all other claims of any kind,
nature and description whatsoever, both in law and equity (whether known or
unknown, tangible or inchoate, asserted or unasserted), which Davison and
Trecastle or their successors or assigns now have or ever had from the beginning
of the world to the date of the Closing, which shall include, without
limitation, any obligations (including without limitation any future
obligations) under the May 2006 Stock Purchase Agreement.  Davison and Trecastle
agree not to commence or maintain any lawsuit against any Released Party and
agree that such commitment may be enforced by an action for injunctive relief
with respect thereto. In connection therewith and without prejudice to the
generality of the above, immediately after the Closing: (i) Davison shall
execute and cause to be filed with the United Kingdom Employment Tribunals a
notice of withdrawal of the Claim together with a request that the Claim be
dismissed without costs, in substantially the form set out in Schedule 4 to the
Compromise Agreement and (ii) Davison and Trecastle shall instruct Morgan Lewis
to inform Xfone that Davison and Trecastle have withdrawn the Allegations with
prejudice and without costs. Notwithstanding the foregoing, the covenants,
duties and obligations of all parties under this Agreement shall survive this
release and shall be fully enforceable in accordance with its terms.
-5-

--------------------------------------------------------------------------------




6.2           Effective upon the Closing, Xfone acknowledges that on the basis
of the facts and circumstances of which it is aware immediately prior to the
Closing, Xfone is not intending to commence proceedings against either Davison
or Trecastle in respect of such acts of Davison and Trecastle, in their
capacities as the legal or beneficial owners of the Shares, of which Xfone is
aware and it waives any rights it might otherwise have had to initiate claims
against either Davison or Trecastle in respect of such acts.


SECTION 7.  Protection of Goodwill.


7.1           Definitions.  For the purpose of this Section 7, the following
terms shall have the following meanings:


(a)           “Restricted Clients” shall mean any person or entity with whom
Davison has had dealings or of whom Davison has confidential information and who
is:


(i)  a person or entity who during the Relevant Period has been a customer of
the Xfone Group or has employed its services or who has been solicited by the
Xfone Group with a view to becoming a customer of any member of the Xfone Group;
or


(ii) to the extent not already included in (i) above, any person or entity who
has been a client or prospective client of the Restricted Business during the
Relevant Period.


(b)           “Relevant Period” shall mean the period of twenty-four (24) months
prior to the date of execution of this Agreement.


(c)           “Restricted Business” shall mean such part of the business of any
member of the Xfone Group concerned with providing telecommunication and/or data
services and/or products for residential and/or business customers of a type
undertaken by Davison whilst he was employed by Story UK.


(d)           “Restricted Supplier” shall mean any supplier to the Restricted
Business whose services have a material impact on the ability of any member of
the Xfone Group to undertake business and with whom Davison had dealings during
the Relevant Period.


(e)           “Restricted Territories” shall mean UK, USA and Israel.


(f)           “Xfone Group” shall mean Xfone, Story US, Story UK and any of
their respective subsidiaries


7.2           Restriction.  Davison hereby undertakes and agrees that without
the written consent of Xfone and in relation to any business in respect of which
he is concerned, whether directly or indirectly, and whether as employee,
director, consultant, agent, shareholder or otherwise, which is competing with
the Restricted Business in the Restricted Territories:


(a)           for a period of two (2) years from the Closing, he will not in any
capacity whatsoever directly or indirectly carry on or assist in carrying on or
be engaged, concerned or interested in any activity or undertaking which is the
same as, substantially similar to, or competes directly or indirectly with the
business of the Xfone Group within the Restricted Territories with respect to
the Restricted Business; and
-6-

--------------------------------------------------------------------------------




(b)           for a period of two (2) years from the Closing, he will not for
the purpose of any business supplying services and/or products competing with
the Restricted Business, conduct any business, perform any services for or
canvas, solicit, approach or endeavour to entice away from the Xfone Group
(otherwise than by general advertising) or otherwise deal with any of the
Restricted Clients;


(c)           for a period of two (2) years from the Closing, he will not for
the purpose of any business competing with the Restricted Business of any member
of the Xfone Group approach, solicit or endeavour to entice away from the Xfone
Group, employ or offer employment to, or employ or engage any employee with whom
Davison had dealings during the Relevant Period and who is a member of the
management team of the Xfone Group, and who is employed at the date of this
Agreement and/or at the Closing or who was employed at any time during the
Relevant Period, nor do any act or thing likely to have the effect of causing
any such employee to terminate his or her employment with any member of the
Xfone Group, as applicable, whether or not such employee would thereby breach
his contract of employment; and


(d)           for a period of two (2) years from the Closing, he will not for
the purpose of any business competing with the Restricted Business of any member
of the Xfone Group, seek to entice away from any member of the Xfone Group, or
otherwise solicit, or interfere with, the relationship between any member of the
Xfone Group and any Restricted Supplier;


(e)           he will not at any time in connection with any business carried on
by him or otherwise howsoever use directly or indirectly or authorise any person
to use directly or indirectly any of the intellectual property rights including
any of the names or words “Xfone”; “Story Telecom” or any names or words similar
to or likely to be confused with them or use any distinctive mark, style or logo
used by the Xfone Group or any mark, style or logo similar to or likely to be
confused with any of them in any manner which is likely to or may result in
confusion between or other association with the business, goods, services or
other activities of the Xfone Group including by using such names as part of a
corporate name, trade name or otherwise.


(f)           Nothing in this Section 7 shall prohibit Davison from owning not
more than five percent (5%) of any class of the issued share capital of a
company which is involved in the Restricted Business.


(g)           Each of the undertakings and agreements contained in this Section
7 is separate and severable and shall be construed on that basis. In the event
that any of such undertakings and agreements is found to be void but would be
valid if some part of it were deleted or if the period or extent of it were
reduced such undertaking shall apply with such modification as may be necessary
to make it valid and effective.


(h)           It is expressly agreed that all subsidiaries of Xfone are intended
to be beneficiaries of this Agreement, shall be deemed to be intended
beneficiaries and may enforce its terms as if they were parties hereto.
-7-

--------------------------------------------------------------------------------


 
SECTION 8.  Miscellaneous.


8.1           Confidentiality.   Except so far as may be required by law, and in
such circumstances only after prior consultation with Xfone, neither Davison nor
Trecastle shall at any time disclose to any person or use to the detriment of
Xfone or any of its subsidiaries (including Story US and Story UK) any trade
secret or other confidential information which Davison or Trecastle hold
relating to the business or affairs of Xfone or any of its subsidiaries
(including Story US and Story UK).


8.2           Public Announcements and Reports.   Any voluntarily public
announcement relating to this Agreement or the transactions contemplated hereby
shall be mutually agreed by the parties to this Agreement. Notwithstanding
anything to the contrary contained in this Agreement, Xfone shall be allowed to
file with the U.S. Securities and Exchange Commission and the Israel Securities
Authority any public report, and to make any disclosure, relating to this
Agreement or the transactions contemplated hereby which is required under any
applicable law, without the prior agreement of Davison or Trecastle,


8.3           Further Assurances.  Each party hereto, at the reasonable request
of another party hereto, shall execute and deliver such other instruments and do
and perform such other acts and things as may be necessary or desirable for
effecting completely the consummation of this Agreement and the transactions
contemplated hereby.
 
8.4           Amendments and Waivers.  The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given, unless the same shall be in writing and signed by the Sellers
and Xfone.


8.5           Notices.  Any notice required or permitted hereunder shall be
given in writing (unless otherwise specified herein) and shall be deemed
effectively given upon (i) personal delivery, (ii) two business days after
deposit with Federal Express or another nationally recognized overnight courier
service, (iii) five business days after deposit in the United States Postal
Service, sent certified mail return receipt requested, addressed to each of the
other parties thereunto entitled at the following addresses, or at such other
addresses as a party may designate by ten days advance written notice to each of
the other parties hereto, or (iv) the same day upon transmission by means of
facsimile transmission or electronic mail (if attached in a commonly readable
format and the sender has received no generated notice that the email message
has not been successfully delivered).


If to Davison:


Garden Flat
24 Upper Park Road
London NW3 2UT
Facsimile: (none)
Email: nirdavison@gmail.com
-8-

--------------------------------------------------------------------------------




with a copy to:


Levenes
Ashley House
235-239 High Road
Wood Green
London N22 8HF
Attn: Audrey Onwukue
Facsimile: 020 8889 6395
Email: aonwukwe@levenes.co.uk


If to Trecastle:


3152, Road Town
Tortola BV1
Attn: _____________________
Facsimile: (none)
Email: (none)


with a copy to:


Levenes
Ashley House
235-239 High Road
Wood Green
London N22 8HF
Attn: Audrey Onwukue
Facsimile: 020 8889 6395
Email: aonwukwe@levenes.co.uk




-9-

--------------------------------------------------------------------------------


 
If to Xfone:


2506 Lakeland Drive, Suite 100
Flowood, MS 39232, USA
Attn: Alon Reisser
Facsimile: (601) 983-3801
Email: alon@xfone.com


with a copy to:


Gersten Savage LLP
600 Lexington Avenue, 9th Floor
New York, New York
Attn: Arthur S. Marcus, Esq.
Facsimile: 212-980-5192
Email: amarcus@gerstensavage.com


The designation of any such address may be changed at any time by any party upon
written notice given pursuant to the requirements of this Section.


8.6           Successors and Assigns.  This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties to this Agreement.


8.7           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed shall be deemed to be an original
and, all of which taken together shall constitute one and the same
Agreement.  Such counterparts may be delivered by facsimile transmission or
other electronic transmission.


8.8           Governing Law.  ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF
NEW YORK, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAW THEREOF.  EACH
PARTY HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF THE STATE AND FEDERAL
COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY
TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN, AND HEREBY IRREVOCABLY
WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM
THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, THAT
SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH PARTY HEREBY IRREVOCABLY
WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY
SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF TO SUCH PARTY AT THE
ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH
SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF.  NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
-10-

--------------------------------------------------------------------------------




8.9           Cumulative Remedies.  The remedies provided herein are cumulative
and not exclusive of any remedies provided by law.


8.10           Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their reasonable efforts to find and employ an alternative
means to achieve the same or substantially the same result as that contemplated
by such term, provision, covenant or restriction.


8.11           Survival of Provisions.  The representations and warranties made
herein by Davison and Trecastle shall survive the Closing and the delivery of
the Shares. The obligations of the parties under this Agreement (to the extent
the same are, by mutual agreement, not performed at Closing), survive the
Closing and the delivery of the Shares.  
 
87.12                      Headings.  The headings in this Agreement are for
convenience of reference only and shall not limit or otherwise affect the
meaning hereof.
 


[Remainder of page intentionally left blank]
-11-

--------------------------------------------------------------------------------


 


 
SCHEDULE

 
 
Resignation as a director

 
The Directors of
Story Telecom, Inc.
Story Telecom Limited
 [any other companies of which Ilan Garmiza is a director]
 
[Date]


Dear Sirs
Story Telecom, Inc. and Story Telecom Limited (together the “Story Telecom
Group”)
I hereby resign from my office as a director of the companies which comprise the
Story Telecom Group with immediate effect and acknowledge and confirm that I
have no claim or right of action of any kind outstanding for compensation or
otherwise against the Story Telecom Group or any of its officers or employees in
respect of the termination of my office.   To the extent that any such claim
exists or may exist, I irrevocably waive such claim and release each company in
the Story Telecom Group and each of its respective present or former directors,
officers and employees from any liability in respect thereof.


Yours faithfully


Signed and delivered as a deed by
IIAN GARMIZA [SIGNATURE]


in the presence of [NAME OF WITNESS]
IN WITNESS WHEREOF, the parties have executed this Securities Purchase Agreement
as of the date first written above.




XFONE, INC.




By: /s/ Guy Nissenson
       Name: Guy Nissenson
       Title: President & CEO




NIR DAVISON




/s/ Nir Davison




TRECASTLE HOLDINGS LIMITED




By: /s/ Nir Davison
                                                      Name: Nir Davison
                                                      Title:
-12-

--------------------------------------------------------------------------------





